Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the Applicant’s “after Final consideration program requires” filed on 8/15/2022. 

Status of Claims
Claims 4 and 12 have been cancelled; Claims 1, 9, 16, and 19 have been amended; Claims 1-3, 5-11, and 13-22 remain for examination, and claim 1 is an independent claim, wherein claims 1, 9, and 19 are independent claims.  

Status of the Previous Rejections
The previous rejection of Claims 1-3, 6-7, 9-11, and 14-22 under 35 U.S.C. 103 as being unpatentable over Franks et al (US 2,256,614, thereafter US’614) in view of Fukuda et al (US-PG-pub 2020/0095662 A1, thereafter PG’662) is withdrawn in view of the applicant’s “after Final consideration program requires” and “Remarks/arguments with amendment” filed on 8/15/2022. 

Allowable Subject Matter
Claims 1-3, 5-11, and 13-22 are allowed. The reason for the allowance as following:
Regarding the instant independent claims 1, 9, and 19, it is noted that the recorded prior art(s) does not specify the claimed Si range for the austenitic stainless steel alloy (cl.1) for a turbocharger turbine component (cl.9 and 19) (refer to the previous office action dated 8/10/2022). Since claims 2-3, 5-8, 10-11, 13-18, and 20-22 depend on claims 1, 9, and 19 separately, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734